Citation Nr: 1600131	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Oakland, California, Regional Office (RO).  Jurisdiction of the case was most recently at the VA RO in Phoenix, Arizona.


FINDING OF FACT

An anxiety disorder cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSION OF LAW

An anxiety disorder was incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for anxiety, animal phobia.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current psychiatric disorder began during active service; specifically, while serving in the Republic of Vietnam during the Vietnam Era.  He further contends that this disorder has continued since such time.  The Veteran's service treatment records, to include his November 1969 separation physical examination, are negative for complaints for or a diagnosis of a psychiatric disorder.  

Post-service records include VA outpatient treatment records dated in 2008 that reflect diagnoses of posttraumatic stress disorder (PTSD) and depression.  In this regard, in a June 2008 letter, the Veteran's treating VA therapist, J. J., MPA, MA, indicated that the Veteran had been treated for individual psychotherapy for PTSD since August 2007.  J. J. noted that the Veteran experienced several traumatic incidents during his service in Vietnam, including exposure to poisonous snakes, which resulted in an "extreme fear of poisonous snakes."  J. J. stated that such tragic incidents resulted in a 40 year history of anger problems, hypervigilence, isolation, intrusive thoughts, nightmares, sleep disturbance, anxiety attacks, avoidant behavior, depression, and flashbacks since Vietnam.  J. J. noted a diagnosis of PTSD.  

In a July 2008 VA outpatient record, J. K., M.D., the Veteran's treating VA psychiatrist indicated that the Veteran had been treated by J.J. for PTSD as a result of his service in Vietnam.  Dr. K. found that the Veteran met the criteria for a diagnosis of PTSD, as well as major depression.  Dr. K. prescribed the Veteran medication to treat his "vivid" nightmares and "restless" sleep.     

The Veteran underwent a VA examination in February 2012, during which the Veteran reported that his exposure to snakes during his service in Vietnam resulted in feelings of anxiety and extreme fear of snakes and fear of death that has continued since such time.  He further reported that since his return, he developed a phobia of snakes and has recurring distressing dreams about them.  The Veteran also reported that in mid-December 1966 while running a scraper and working in an air strip at Song Mao, his windshield was blown out by sniper fire.  The examiner diagnosed "specific phobia, animal type (snakes)."  The examiner indicated that the Veteran's symptoms did not meet the criteria for PTSD under DSM-IV criteria.  The examiner stated that while the Veteran was exposed to the stressor of having his windshield blown out, which was related to fear of hostile military activity, he did not meet the additional diagnostic criteria for PTSD.  The examiner concluded that although the Veteran continued to dream about snakes and experienced increased psychological distress and reactivity when exposed to reminders of snakes, this did not fit the diagnostic criteria for PTSD.  
 
In sum, the evidence of record demonstrates that the Veteran has consistently reported that his exposure to snakes during his service in Vietnam resulted in feelings of anxiety and extreme fear of snakes and fear of death that has continued since such time.  The Board finds these statements are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay statements are competent evidence of what comes through the senses); see also Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Specific phobia, animal type (snakes) was diagnosed by a VA examiner, and the examiner noted that the Veteran continued to dream about snakes and experienced increased psychological distress and reactivity when exposed to reminders of snakes.  Moreover, in a June 2008 letter, the Veteran's VA treating therapist J.J. noted that the tragic incidents that the Veteran experienced during service in Vietnam, to include fear of poisonous snakes, resulted in a 40 year history of anger problems, hypervigilence, isolation, intrusive thoughts, nightmares, sleep disturbance, anxiety attacks, avoidant behavior, depression, and flashbacks.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for an anxiety disorder, animal phobia. 


ORDER

Service connection for an anxiety disorder is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


